Opinion issued September 1, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-20-00006-CV
                           ———————————
                DONALD DEAN, TRACY DEAN AND
        DEAN'S NUTRITIONAL FOOD SERVICE, INC., Appellants
                                       V.
      MARJORIE WOODS, INDIVIDUALLY AND ON BEHALF OF
            SUNSHINE CAFETERIA SERVICES, INC.
        AND SUNSHINE SPECIALTY FOODS, INC., Appellee


                   On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-51702


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. No opinion has

issued. See TEX. R. APP. P. 42.1(c). Accordingly, we grant the motion and dismiss
the appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss all other pending

motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Goodman, and Countiss.




                                         2